UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-1800



THADDAUS MUMFORD,

                                               Plaintiff - Appellant,

          versus


LARRY HARRELSON, Deputy Sheriff, individually
and in his official capacity; DALE B. FURR, in
his official capacity; FIDELITY AND DEPOSIT
COMPANY OF MARYLAND, SURETY,

                                              Defendants - Appellees.


Appeal from the United States District Court for the           Middle
District of North Carolina, at Durham.    Wallace W.           Dixon,
Magistrate Judge. (1:04-cv-00017-WWD)


Submitted:   December 17, 2007             Decided:   January 14, 2008


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thaddaus Mumford, Appellant Pro Se. Tracy Lynn Eggleston, Paul
Aivars Reichs, COZEN O’CONNOR, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thaddaus Mumford appeals the order of the magistrate

judge* denying his motion to extend or reopen the appeal period so

that he could appeal the magistrate judge’s order dismissing his 42

U.S.C. § 1983 (2000) action.       We have reviewed the record and find

no abuse of discretion.     See Thompson v. E.I. DuPont de Nemours &

Co., 76 F.3d 530, 532 n.2 (4th Cir. 1996) (stating standard of

review).    Accordingly, we affirm for the reasons stated by the

magistrate judge.     Mumford v. Harrelson, No. 1:04-cv-00017-WWD

(M.D.N.C. July 25, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




     *
      The parties consented to the exercise of jurisdiction by the
magistrate judge, pursuant to 28 U.S.C. § 636(c) (2000).

                                   - 2 -